Exhibit 10.1

 

WAIVER AND AMENDMENT NO. 2 TO

REVOLVING/TERM CREDIT AND SECURITY AGREEMENT

 

THIS WAIVER AND AMENDMENT NO. 2 TO REVOLVING/TERM CREDIT AND SECURITY AGREEMENT
(this “Waiver and Amendment”), dated as of December 14, 2004, is entered into by
and among the financial institutions listed on the signature pages hereof
(individually, a “Lender” and collectively, the “Lenders”), UNION BANK OF
CALIFORNIA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), BROWN BROTHERS HARRIMAN & CO., as Collateral Agent, and SERACARE LIFE
SCIENCES, INC., a California corporation (the “Borrower”), with reference to the
following facts:

 

RECITALS

 

A. The Borrower, the Lenders, the Administrative Agent and the Collateral Agent
are parties to the Revolving/Term Credit and Security Agreement, dated as of
September 14, 2004, as amended by Amendment No. 1 to the Revolving/Term Credit
and Security Agreement (the “Credit Agreement”), pursuant to which the Lenders
have provided the Borrower with a revolving loan, term loan and letter of credit
facility.

 

B. An Event of Default (the “Existing Event of Default”) has occurred and is
continuing pursuant to Section 8(c) of the Credit Agreement due to Borrower’s
failure to comply with Section 7.1(a) of the Credit Agreement. Due to a greater
than anticipated allocation of the purchase price for the Boston Biomedica
acquisition to goodwill, the Effective Tangible Net Worth was reduced as of
September 30, 2004 to $6,163,000.

 

C. The Borrower has requested that the Lenders waive the Existing Event of
Default and revise the Credit Agreement as set forth herein, and the Lenders are
willing to do so on the terms set forth herein.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. Defined Terms. Any and all initially capitalized terms used in this Waiver
and Amendment (including, without limitation, in the recitals hereto) without
definition shall have the respective meanings specified in the Credit Agreement.

 

2. Waiver of Existing Event of Default. Lenders hereby waive the Existing Event
of Default. Such waiver by Lenders shall constitute a waiver of only the
Existing Event of Default and shall not constitute a waiver of any violation of
Section 8 or Section 7.1 of the Credit Agreement other than the Existing Event
of Default.

 

-1-



--------------------------------------------------------------------------------

3. Reduction of Effective Tangible Net Worth Requirement. Section 7.1(a) of the
Credit Agreement is hereby amended to read in full as follows

 

(a) Effective Tangible Net Worth. Permit Effective Tangible Net Worth, as of the
end of any fiscal quarter of the Borrower, to be less than the sum of (i)
$5,600,000, (ii) on a cumulative basis, on the date the Administrative Agent
receives (or should have received) the financial statements referred to in
Section 5.1(b) with respect to any quarter (beginning with such statements
delivered for the fiscal quarter ended December 31, 2004), 75% of the Net Income
of the Borrower and the Subsidiaries (disregarding any loss) in such fiscal
quarter and (iii) on a cumulative basis, 100% of the Net Issuance Proceeds of
any Equity Offering consummated by the Borrower or any Subsidiary during such
fiscal quarter (excluding (1) the approximately $8,200,000 Equity Offering
consummated on the closing date of the Boston Biomedica Acquisition, and (2) any
Equity Offering consummated prior to the Closing Date).

 

4. Waiver and Amendment Fee. In consideration of the Lenders’ agreement to waive
the Existing Event of Default, to enter into this Waiver and Amendment and to
provide the Borrower with the accommodations described herein, on the effective
date of this Waiver and Amendment, the Borrower shall pay to the Administrative
Agent, for the ratable benefit of the Lenders, a one-time fee of $5,000 (the
“Waiver and Amendment Fee”). The Borrower acknowledges and agrees that, at the
Administrative Agent’s option, the Administrative Agent may effect payment of
the Waiver and Amendment Fee by charging the full amount of such fee, when due,
to the Borrower’s Revolving Loan account.

 

5. Condition Precedent. The effectiveness of this Waiver and Amendment shall be
subject to the condition that the Administrative Agent shall have received a
copy of this Waiver and Amendment, duly executed by the Borrower, the Collateral
Agent and each of the Lenders

 

6. Miscellaneous.

 

  (a) Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or in any other document or documents
relating thereto, including, without limitation, any Loan Document furnished in
connection with this Waiver and Amendment, shall survive the execution and
delivery of this Waiver and Amendment

 

-2-



--------------------------------------------------------------------------------

and the other Loan Documents, and no investigation by the Administrative Agent
or the Lenders or any closing shall affect the representations and warranties or
the right of the Administrative Agent or any Lender to rely thereon.

 

  (b) No Events of Default. Other than the Existing Event of Default waived
hereby, the Borrower is not aware of any events which now constitute, or with
the passage of time or the giving of notice, or both, would constitute, an Event
of Default under the Credit Agreement.

 

  (c) Reference to Credit Agreement. The Credit Agreement, each of the other
Loan Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof, or pursuant to
the terms of the Credit Agreement as amended hereby, are hereby amended so that
any reference therein to the Credit Agreement shall mean a reference to the
Credit Agreement as amended hereby.

 

  (d) Credit Agreement Remains in Effect. The Credit Agreement and the other
Loan Documents remain in full force and effect and the Borrower ratifies and
confirms its agreements and covenants contained therein.

 

  (e) Severability. Any provision of this Waiver and Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Waiver and Amendment and the effect thereof
shall be confined to the provision so held to be invalid or unenforceable.

 

  (f) APPLICABLE LAW. THIS WAIVER AND AMENDMENT AND ALL OTHER LOAN DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN THE STATE OF CALIFORNIA AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF CALIFORNIA.

 

  (g) Successors and Assigns. This Waiver and Amendment is binding upon and
shall inure to the benefit of the Lenders and the Borrower and their respective
successors and assigns; provided, however, that the Borrower may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Lenders.

 

-3-



--------------------------------------------------------------------------------

  (h) Counterparts. This Waiver and Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

 

  (i) Headings. The headings, captions and arrangements used in this Waiver and
Amendment are for convenience only and shall not affect the interpretation of
this Waiver and Amendment.

 

  (j) NO ORAL AGREEMENTS. THIS WAIVER AND AMENDMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS AS WRITTEN, REPRESENTS THE FINAL AGREEMENT BETWEEN THE LENDERS
AND THE BORROWER AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE LENDERS AND THE BORROWER.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Waiver and Amendment by
their respective duly authorized officers as of the date first above written.

 

SERACARE LIFE SCIENCES, INC. By:  

/s/ Tim T. Hart

--------------------------------------------------------------------------------

    Tim T. Hart     Chief Financial Officer

BROWN BROTHERS HARRIMAN & CO.,

as the Collateral Agent and a Lender

By:  

/s/ Joseph E. Hall

--------------------------------------------------------------------------------

Name:   Joseph E. Hall Title:   Managing Director

UNION BANK OF CALIFORNIA, N.A.,

as the Administrative Agent and a Lender

By:  

/s/ Douglas S. Lambell

--------------------------------------------------------------------------------

    Douglas S. Lambell     Vice President

 

-5-